            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN KERR, a/k/a Allah,           :
    Petitioner                     :
                                   :            No. 1:21-cv-199
     v.                            :
                                   :            (Judge Rambo)
WARDEN OF USP                      :
ALLENWOOD,                         :
    Respondent                     :

                                ORDER

     AND NOW, on this 18th day of May 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
          § 2241 (Doc. No. 1) is DISMISSED. Any claims challenging
          Petitioner’s conditions of confinement are DISMISSED WITHOUT
          PREJUDICE to his right to assert them in a civil rights action. Any
          claims challenging Petitioner’s criminal conviction are DISMISSED
          for lack of jurisdiction WITHOUT PREJUDICE to Petitioner’s right
          to file a § 2255 motion in the sentencing court, subject to the pre-
          authorization requirements set forth in 28 U.S.C. §§ 2244 and 2255(h),
          as they may apply; and

     2.   The Clerk of Court is directed to CLOSE the above-captioned action.

                                   s/ Sylvia H. Rambo
                                   United States District Judge
